Title: From Thomas Jefferson to Benjamin Carter Waller, 27 July 1794
From: Jefferson, Thomas
To: Waller, Benjamin Carter



Sir
Monticello July 27. 94.

Since my return to Virginia, it has not till lately been in my power to take a journey to that part of the country where Mr. Eppes resides, who has had the sole transaction of the business of Mr. Wayles’s estate. I communicated to him the object of your letter on the subject of Mr. Welsh’s account, and the purport of the answer I had written to you. The affairs of the estate being now too near a close to admit the interference of any other of the executors, Mr. Eppes undertakes to enter into arrangements with you relative to Mr. Welsh. Presuming that you must sometimes have business at Richmond or Petersburg, I cannot but hope you will find it convenient to call on Mr. Eppes, who is not far off the road between those two places: and that your powers are ample enough to meet him in such arrangements as will be just towards both parties. I shall chearfully approve whatever he does for the estate in general; or if, as was done by Farrel & Jones, our portions of the demand can be separated, I shall be ready to arrange with you my separate part. Referring therefore to the result of your communications with Mr. Eppes what is further to be done, and hoping to hear from you on that occasion, I am with great regard Sir Your most obedt. humble servt

Th: Jefferson

